Title: To George Washington from Alexander McDougall, 8 February 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir
                     Westpoint 8th February 1782
                  
                  The Conduct of Major General Heath, and some Officers acting under him, give me too much ground, to suspect, he and they, will give me every Embarrassment in their power, to obtain Justice.  The Inclosure is a specimen.
                  Altho’ your Excellency’s Order, for the Court Martial, on my Case, positively directs it to sit, at Westpoint; yet an Order of General Heath’s, which follows, indicates his intention to have it convened at some other place: And Application has been made to Mr Mandeville on the East side of the River, for a Room.
                  This will appear the more extraordinary to the Commander in Chief, when I inform him that two General Court Martials, have been sitting at this post, for no small time, on Officers, not members of the Garrison, consuming the Wood procured by the amazing fatigue of its Soldiers, and the particular attention of its commandant.
                  Considering the Officers want of money, and local Circumstances, the point is the most convenient position for the Court Martial to sit at; because most of the Evidences, are in the Garrison: And if it is convened elsewhere the precarious State of the Navigation, which may be expected ’till the 10th of March, will often delay the progress of the Trial, by the detention of the witnesses.  Besides the Officers composing the Court, can be better accommodated here, than at any other place, all circumstances considered.
                  For those Reasons, I shall necessarily be obliged, to refuse attending the Court, at any other place, but where your Excellency has directed it to convene; especially as it is called by your Order.
                  It will be of importance to me, on my trial, to know, whether any Musketry Ammunition was issued to any Troops, but those which composed the Garrison, or sent from this post, since the 4th of November last, to the 18th of January; and whether any musketry Cartridges were filled between those Periods?  This I have demanded of Colonel Crane after fully explaining to him the use, I intend making of it, but he has refused it in writing, a Copy of which, I take the Liberty to enclose.
                  For the like purpose, I wish to have a Return of the Cloathing, in the Cloathing Store, from the 1st of September last, to the 15th of December; but as I have too much Reason, to fear my asking this, will be as fruitless, as the other; therefore I beg Your Excellency to direct an order, to be sent to me, to enable me to obtain those Returns.  The Delay or want of them, may be injurious to, Your Excellency’s Most Obedient and most humble servant
                  
                     Alexr McDougall
                     
                  
                Enclosure
                                    
                     
                        Head Quarters Highlands February 6. 82.
                     The following are the Orders of his Excellency the Commander in Chief.Head Quarters Philadelphia January 29th 82
                     
                     
                     A General Court Martial, for the tryal of Major General McDougall on sundry charges exhibited against him by Major General Heath, will assemble at West Point as soon as possible.  Major General Lord Stirling, is appointed president.
                     The Deputy Adjutant General of the Eastern Army will detail the members.
                     Extract from General Orders
                     
                        Edwd Hand A.G.
                     
                     
                        As soon as Major General Lord Stirling arrives at this Post, the members of the court will be named, and the place of the courts sitting pointed out.
                     
                     
                        William Hull Lt Colonel & D.A.G.
                        E. Haskell D.A.G.
                     
                  
                  
                Enclosure
                                    
                     
                        Sir
                        Westpoint Febuary 7th 1782
                     
                     I received yours from the D.A.G. of the 31st Ultimo respecting a Return of Muskett Cartridges made and delivered.  I am sorry I cannot comply with your Request, as I am not at Liberty to make you such Return.  I am Sir Your most Obedient humble servant 
                     
                        John Crane
                     
                     
                        A true Copy
                     Rich: Platt
                  
                  
               